In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                                 NO. 09-12-00232-CR
                            ____________________

                      CORDARIUS LEON GILLIS, Appellant

                                          V.

                     THE STATE OF TEXAS, Appellee
_______________________________________________________               ______________

                  On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 11-10871
________________________________________________________               _____________

                            MEMORANDUM OPINION

      Cordarius Leon Gillis pleaded guilty under a plea bargain to possession of a

weapon in a prohibited place. The trial court deferred adjudication of guilt and placed

Gillis on community supervision. The State filed a motion to revoke, and Gillis pleaded

“true” to two violations of his community supervision. The trial court revoked the

community supervision and sentenced Gillis to ten years in prison. He appeals from the

revocation.

      Gillis argues the ten-year sentence is constitutionally disproportionate and

unreasonable under the Eighth Amendment to the United States Constitution and article I,

                                           1
section 13 of the Texas Constitution. He does not argue that the relevant state

constitutional provision is broader or offers greater protection than the Eighth

Amendment. See Baldridge v. State, 77 S.W.3d 890, 894 (Tex. App.—Houston [14th

Dist.] 2002, pet. ref‟d).

       The Eighth Amendment provides that “[e]xcessive bail shall not be required, nor

excessive fines imposed, nor cruel and unusual punishments inflicted.” U.S. Const.

amend. VIII. “Subject only to a very limited, „exceedingly rare,‟ and somewhat

amorphous Eighth Amendment gross-disproportionality review, a punishment that falls

within the legislatively prescribed range, and that is based upon the sentencer‟s informed

normative judgment, is unassailable on appeal.” Ex parte Chavez, 213 S.W.3d 320, 323-

24 (Tex. Crim. App. 2006) (footnote omitted). The sentence was within the statutory

range of not less than two or more than ten years in prison. See Tex. Penal Code Ann. §§

12.34, 46.03 (West 2011). The record contains no evidence of disproportionality between

sentences imposed in this jurisdiction and any other jurisdictions for a similar offense.

See Fluellen v. State, 71 S.W.3d 870, 873 (Tex. App.—2002, pet. ref‟d).

       Gillis did not object when the trial court sentenced him to ten years in prison, nor

did he file a motion for new trial challenging the punishment assessed. The issue is not

preserved for our review. Tex. R. App. P. 33.1(a); Mercado v. State, 718 S.W.2d 291,

296 (Tex. Crim. App. 1986) (“As a general rule, an appellant may not assert error

pertaining to his sentence or punishment where he failed to object or otherwise raise such


                                            2
error in the trial court.”); Trevino v. State, 174 S.W.3d 925, 927-28 (Tex. App.—Corpus

Christi 2005, pet. ref‟d).

       Gillis states that the evidence was insufficient to revoke his community

supervision and to adjudicate guilt, but he offers no argument on the issue. See Tex. R.

App. P. 38.1(i). Gillis further asserts that the trial court considered matters not presented

in evidence. He does not point to the specific evidence he is referring to and there was no

objection made at the revocation hearing. See Tex. R. App. P. 33.1(a).

       We overrule Gillis‟s issues and affirm the conviction.

       AFFIRMED.


                                                  ________________________________
                                                          DAVID GAULTNEY
                                                                Justice
Submitted on October 29, 2012
Opinion Delivered November 7, 2012
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.




                                             3